q?FpE A~MNEY     GICCMERAL
                      OFTEXAS
                       AUSTIN.   TEXAS      78711

                           March 31, 1966


Honorable Sam Cleveland
mf3trict Attorney
Stephenvllle,  Texas, 76401           Re:   Construction    of Sections
                                            148 and 149 of Article
                                            6701d, Vernon's Civil
                                            Statutes,   in reference    to
                                            whether the new Code of
                                            Criminal Prooedure would
                                            prevent the prosecution
                                            for failure    to appear in
Dear Sir:                                   a traffiic  violation.
            In your retient opinion     request     you state:
                    .“Artiale    67016, Section 148, Revised
            Civil Statutes of Texas, provides that a
            person arrested for a violation     of some
            traffio  regulation,    under the Act may
            obtain his release by signing a duplicate
            copy of notice to appear before the court
            at some appointed time after ten days.
                       ‘Article   6701d, Se&ion 149, protides
            that failure      to appear ia court as agreed
            undex the terms’~of the preceding SeotlOn
            oonstt;itutes another violation     if willfully
            done.
                     "Aa I understand these two sections,
            after proper complaints have been filed
            both for the trafflo   violation and the
            failure  to appear, warrants of arrest may
            be issued for the person charged.
                     "18 there anything in the New Code of
            Criminal ,Proaedure or otherwise whioh would
            prevent the additional   aharge of failure to
            appear from being filed and a warrant of
            arrest issued for that offense."
         In addition to Article  67018, Sections 148 and 149,
cited above, Article   792 of the Penal Code of the State of
Texas also deals with the violation    of a person nho fail0
to appear as promised,


                                  -3133-
Honorable    Sam Cleveland,      page 2 (0-645)


       The 1966 Code of Criminal    Proaedure does not
amend or repeal Article     792 or any of these sections of
Artlole   6701d.   Further, Artlalea 882, 883, 884 and 885
bf the old Code of Criminal Procedure, which dealt with
warrants of arrest la Justice Courts, have been brought
forward in the 1966 Code of Crimllaal Procedure and codified
as Articles   45.16, 4!Ll7, 45.18 and 45*19 with only lnslgnlf-
laant grammar aud punctuation changes.
       It is the opinion of this office  that the law is
at111 the same as it r&a In respect to the isauaaoe of war-
rants for arrest for the failure    to appear for a traffic
violation,
                                  SUNNARY
              There Is aothing In the 1966 Code of
        Criminal Procedure whih would prevent
        the proseoutlon    for fasilure to appear in
        a traffio  vlolatlon'under     Artiole 67016,
        Seotions 148 and 149, Vernon's Civil
        Statutes,  and Article     792, Texas Peaal
        Code a                                        .

                                     Yours very truly,




                                             Aaaiataut   A%torney General
REO/er

APPROVED:
OPINION CO~TTER             ,,
w. v.    Cleppert, Chairman
CharleaB. Sranner
Lomy F. Znleaer
Ronald Luua
Pat Bailey
APPROVEDPOR!FHEA'EKUWEX~ENERAJJ
By. T, B. Wright




                                    -3134-